Citation Nr: 0201254	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  97-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983, and from November 1983 to June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

In his September 1996 notice of disagreement, the veteran 
requested a hearing at the RO before a local hearing officer.  
This hearing was scheduled to take place on July 1, 1997, but 
in a July 1997 substantive appeal, the veteran canceled his 
hearing request.  


FINDINGS OF FACT

1.  The veteran is currently service connected for 
degenerative joint disease and bulging disc at C3-C4, C5-C6, 
and C6-C7 with left C7 radiculopathy (evaluated as 60 percent 
disabling), seborrheic dermatitis (evaluated as 10 percent 
disabling), nephrolithiasis (evaluated as noncompensably 
disabling), and dysthymic disorder (evaluated as 
noncompensably disabling), for a combined disability 
evaluation of 60 percent. 

2.  The veteran is a high school graduate with two years of 
college; he has found employment as a cafeteria worker and as 
a security officer, and is also a college student.

3.  There is no basis for referral of the case for 
consideration of an extraschedular total disability 
evaluation.

4.  The veteran is not unemployable due solely to his 
service-connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The claims file contains service medical records which 
reflect, in pertinent part, that the veteran was treated for 
contact dermatitis in 1987, adjustment disorder with 
depressed mood and mixed personality traits in 1988 (after 
expressing suicidal ideation), muscular neck strain in 1988, 
fungal dermatitis in 1989, neck pain in 1989, back pain in 
1990, tinea versicolor in 1990, anxiety, depression, skin 
symptoms and cervical pain in 1992,  and skin symptoms and 
joint pain in 1993.

In June 1994, the veteran sought treatment for right flank 
pain which radiated to his right upper quadrant.  The pain 
lasted for approximately 25 minutes and later, he noticed 
that a stone passed while he was urinating.  Following an 
examination, the veteran was assessed as having rule out 
nephrolithiasis.  In August 1994, the veteran sought 
treatment for a persistent rash on his face.  He said that 
the rash appeared when he was under stress.  Examination of 
the skin revealed diffuse macular erythema over the 
infraorbital area, lateral to the nose.  The veteran was 
assessed as having facial skin exanthema.  

The veteran underwent a psychiatric examination in November 
1994.  He related that he was doing well at work, though he 
continued to feel stressed about the possibility of a 
discharge from active duty.  He related that this stress was 
affecting his marriage.  He stated that he had been drinking 
more alcohol over the prior couple of weeks secondary to the 
stress he felt.  He drank approximately a six pack every few 
days.  He related that he did not drink and drive, and his 
drinking had not interfered with his work.  He denied medical 
problems related to alcohol, including withdrawal symptoms.  
He denied depressive symptoms or a loss of control over his 
drinking.  He was motivated for future military service.  The 
veteran had been married for eight years, and the 
relationship was described as stable overall, but there had 
been some recent difficulties.  For example, his wife had 
apparently complained that he was drinking too much.  

On examination, the veteran was well groomed and cooperative.  
His mood was "OK," and his affect was mildly defensive.  
Thought processes were goal-directed and thought content was 
free from suicidal and homicidal ideation.  There were no 
hallucinations or delusions.  His insight was judged to be 
limited as he blamed others for his difficulties.  Judgment, 
cognition, and impulse control were intact.  The veteran was 
diagnosed as having rule out alcohol abuse and personality 
disorder, not otherwise specified with borderline features.  
He was judged as fit for full duty.  It was recommended that 
if he continued experiencing behavioral problems, an 
administrative separation be pursued based on the diagnosis 
of personality disorder.  His use of alcohol was to be 
monitored as well.  

In December 1994, the veteran sought treatment for back pain 
which was radiating down to his left arm and fingers.  
Examination revealed no motor deficits but there was a mild 
decrease in sensation in the left arm.  Reflexes were within 
normal limits.  Distal pulses were positive.  The veteran was 
assessed as having rule out cervical radiculopathy.  An x-ray 
of the cervical spine revealed no evidence of acute fracture, 
dislocation, or bone destruction.  There were degenerative 
changes at the C6-C7 level with minimal disc space narrowing.  
The neuroforamina did not appear significantly narrowed at 
any level. The veteran continued to seek outpatient treatment 
for neck pain in January and March of 1995.  Following an 
April 1995 examination, the veteran was assessed as having 
recurrent back spasm and degenerative joint disease of C6-C7.  

In May 1995, it was noted that an EMG revealed C7 motor nerve 
root irritation.  A May 1995 MRI of the cervical spine 
revealed cervical spondylosis with minimal anterior 
compressive changes of the thecal sac at C3-C4, C5-C6, and 
C6-C7.  At the time of a June 1995 separation examination, 
the veteran's cervical and skin conditions were noted.  His 
anxiety and depression were deemed to be stable except for 
insomnia.  Psychiatric follow-up was recommended.  His 
nephrolithiasis was noted to be asymptomatic.  The veteran 
reported that he was using Flexeril and Motrin for his back 
pain.  He continued to seek outpatient treatment for back 
pain in June 1995.  

In July 1995, the veteran filed a claim concerning service 
connection for a cervical condition, a skin condition, and 
lupus.  He indicated that he was not employed and had last 
worked in late June 1995.  He indicated that he had had two 
years of college and that his employer had been the U.S. 
Coast Guard.  

In August 1995, the veteran underwent a VA psychiatric 
examination.  He reported that he was in no active 
psychiatric treatment.  He lived at his mother's house with 
his wife and two young children, and received no income.  He 
complained of aggressiveness and occasional crying spells.  
Upon examination, he was clean, unshaven, adequately dressed 
and groomed.  He was alert and oriented times three.  His 
mood was anxious and somewhat depressed.  Affect was 
constricted, but attention, concentration, memory, and 
impulse control were good.  Speech was clear and coherent and 
the veteran was not hallucinating.  He was not suicidal or 
homicidal.  Insight and judgment were fair and no thought or 
perceptual disorders were elicited.  The veteran was 
diagnosed as having dysthymia and borderline personality 
traits.  The Global Assessment of Functioning (GAF) score was 
80. 

During a VA examination in September 1995, the veteran 
reported a history of having had urinary stones, renal 
calcifications, renal colic pain with spontaneous expulsion 
of the stones.  However, at this examination, he reported 
that he was urinating well and he had no specific complaints.  
Examination revealed that the abdomen was soft and there were 
no masses, hernias, or inguinal adenopathies.  An abdominal 
sonogram was negative.  An abdominal ultrasound was 
unremarkable.  The veteran was diagnosed as having renal 
stones, nephrolithiasis, passed spontaneously.  

The veteran also underwent a VA spine examination in 
September 1995.  He referred that over the prior year, he had 
had a localized cervical pain associated with numbness and 
burning sensation of the left side of the neck.  When driving 
a car, he apparently would feel an electric current-like 
sensation on the left hand and the pain would worsen upon 
washing the car.  Upon examination, there were no postural 
abnormalities or fixed deformities of the back.  There was 
tenderness to palpation of the left trapezius muscle and the 
left cervical paravertebral muscles.  Ranges of motion were 
as follows: cervical spine to 40 degrees, backward extension 
to 35 degrees, right and left lateral flexion to 35 degrees, 
and left and right rotation to 55 degrees.  There was 
objective evidence of pain on motion on backward extension of 
the cervical spine only.  There was no muscle atrophy of the 
upper extremities.  There was no pathological reflex and no 
deficit to pin-prick.  The veteran was diagnosed as having 
left trapezius and cervical paravertebral myositis, 
degenerative joint disease and bulging disc at C3-C4, C5-C6-
C7 by MRI, and left C7 radiculopathy by EMG.

The veteran underwent a VA skin examination in October 1995.  
He reported having had a history of recurrent rash on his 
face since 1983.  He claimed that this rash would spread to 
cover most of his face.  He said the condition itched, 
produced a lot of scaling, and worsened by sunlight exposure.  
He claimed some improvement with the use of cream.  He also 
complained of scaling on his scalp which would worsen with 
stress.  Upon examination, hypopigmented and erythematous 
patches with greasy scales were noted on the veteran's scalp, 
nose, cheeks, forehead, and eyebrows.  There were also 
slightly scaling hypopigmented patches noted on the forearm.  
The veteran was diagnosed as having seborrheic dermatitis of 
the scalp, face, and forearm.  

By a January 1996 rating decision, the RO granted service 
connection for degenerative joint disease and bulging disc at 
C3-C4, C5-C6, and C6-C7 with left C7 radiculopathy (assigning 
a 60 percent rating), for seborrheic dermatitis (assigning a 
10 percent rating), for nephrolithiasis (assigning a 
noncompensable rating), and for dysthymic disorder (assigning 
a noncompensable rating).  All of the assigned ratings were 
effective from July 1, 1995.  

In April 1996, the veteran filed a claim for entitlement to a 
total rating based on unemployability.  He indicated that he 
had worked as a manager full-time for the U.S. Coast Guard 
from November 1983 until June 1995, when he reportedly became 
too disabled to work.  He also indicated that he had tried to 
obtain employment with the U.S. Post Office as a mailman.  

By a September 1996 rating decision, the RO denied 
entitlement to individual unemployability. 

The veteran expressed disagreement with this rating decision 
in September 1996 and in February 1997, a statement of the 
case was issued which discussed the laws and regulations 
pertinent to the veteran's claim. 

In a July 1997 letter, the RO asked the veteran about the 
outcome of his employment request with the U.S. Post Office 
in February 1996.  The veteran did not respond to this 
letter.

The veteran underwent a VA mental disorders examination in 
July 1997.  He said he had had two years of college and was 
now working as a condominium security guard.  He denied the 
use of drugs, but acknowledged drinking beer practically 
every other day.  After his discharge from the Coast Guard, 
the veteran worked for seven months at a cafeteria, but 
apparently his wife got jealous of his female co-workers so 
he stopped working there.  He remained unemployed until he 
got his present job about four months before.  He 
acknowledged becoming argumentative when he drank, but he 
denied any physical violence.  He believed that he was 
discharged from the Coast Guard due to his in-service history 
of depression and borderline and passive aggressive 
personality.  He had presently been thinking about talking to 
a psychiatrist because sometimes, while at work, he would 
think about killing people.  These were the same sort of 
thoughts he had while serving on active duty.  

Upon examination, the veteran was adequately dressed and 
groomed.  He had a "very clinical smile" during the entire 
interview.  He was well aware of the interview situation and 
was not spontaneous.  His answers were relevant and coherent, 
but he gave the impression of having more difficulties than 
what he cared to discuss.  He was not delusional or 
hallucinating.  While not suicidal, he did refer to having 
homicidal thoughts. Affect was constricted and mood was tense 
with some depression.  He was oriented to person, place, and 
time.  Memory was adequate.  Intellectual functioning was 
average, judgment was fair, and insight was very poor.  
Following a review of the veteran's service medical records, 
he was diagnosed as having depression not otherwise 
specified, alcohol abuse rule out dependence, and borderline 
personality with passive-aggressive features.  The GAF score 
was determined to be 75 to 80.  

The veteran also underwent a VA spine examination in July 
1997.  He reported having had low back pain which first was 
manifested three months before.  He did not have any such 
pain during the examination, and he did not make any 
complaints of cervical back pain.  Upon examination, he 
walked without an antalgic gait, assisted devices, limping or 
other abnormal postural positions.  There were no fixed 
deformities such as kyphosis or scoliosis.  Musculature of 
the back was appropriate.  Range of motion was as follows: 
forward flexion to 60 degrees, backward extension to 60 
degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 40 degrees.  Rotation to the right and left was 
full.  There was no objective evidence of pain on motion.  
The veteran as diagnosed as having lumbosacral myositis.  

The veteran also underwent a VA nephrolithiasis examination 
in July 1997.  He said that the last time he passed a kidney 
stone was during the prior year, and he was presently 
urinating well.  Upon examination, his abdomen was soft, with 
no mass or hernia.  The diagnosis of nephrolithiasis was 
confirmed.   

The veteran underwent a VA scars examination in July 1997.  
He reported that he had had sporadic skin lesions which 
appeared on his face and chest.  He described them as 
eruptions which were squamous, "lupus-like," papular, and 
sometimes macular in nature.  The lesions were described as 
being itchy and would apparently disappear spontaneously 
within one week.  At the time of the examination, the veteran 
did not have such lesions on his face, chest, or any other 
location, nor was there any skin disorder of any kind found.  
The veteran was diagnosed as having seborrheic dermatitis, 
actually in remission.  

However, the veteran returned to VA for another skin 
examination in August 1997.  This time, he was found to have 
a scaly scalp, erythematous scaly patches on his eyebrows, 
cheeks, nasolabial fold, and chest.  The veteran's seborrheic 
dermatitis was characterized as mild.  

The veteran underwent a VA spine examination in December 
1998.  He complained of upper back pain with radiation to 
both upper extremities associated with numbness of the right 
fourth and fifth digits.  He said he had been taking Flexeril 
tablets as needed, with minimal relief, but he would get 
moderate relief from a TENS unit.  He had not been followed 
by a VA medical facility during the prior year.  The 
precipitating factor to his pain was physical effort.  The 
veteran did not use an ambulatory aid or brace.  He reported 
being unemployed, but he was an active student.  

Examination revealed cervical flexion to 40 degrees, 
extension to 30 degrees, lateral bending to 40 degrees 
bilaterally, and rotation to 80 degrees bilaterally.  There 
was no objective painful motion, weakness, or tenderness of 
the cervical spine.  Manual muscle test revealed 5/5 strength 
in all major muscle groups of the upper extremities.  There 
was adequate pin prick, light touch, and proprioception in 
the upper and lower extremities.  There were no postural 
abnormalities or deformities.  There was a positive cervical 
dorsolumbar lump, more prominent on the left side. The 
veteran was diagnosed as having, in pertinent part, cervical 
spondylosis.

VA records associated with the claims file reflect that in 
January 1999, the veteran underwent neurological testing.  
Adequate latencies and amplitude were found with regard to 
his left ulnar nerve.  Subsequently in 1999, the veteran 
sought VA outpatient treatment for complaints related right 
ulnar neuropathy.

The veteran underwent a VA mental disorders examination in 
February 2000.  His medical record was reviewed by the 
examiner.  The veteran reported that he was not receiving any 
psychiatric treatment.  He said he was studying aviation 
technology at a local university.  He indicated that he was 
still having homicidal thoughts, but that nothing had been 
done because he was never referred for psychiatric treatment.  
He said that a physician had prescribed Amitriptyline but 
when he took them, he was practically unable to stay awake 
the next day.  Since he was studying and needed to be alert, 
he only took them if he needed to on weekends.  

Upon examination, the veteran was casually but adequately 
dressed and groomed.  He was alert, aware of the interview, 
and in contact with reality.  He was not delusional, 
hallucinatory, or suicidal.  He verbalized having ideas at 
times that he wanted to shoot somebody.  He said this would 
happen when he was angry and irritable.  He said that he 
would be very reckless while driving, and did not seem to 
care if something happened to him or somebody else.  
Nevertheless, he had not had any accidents.  Although he 
described having these aggressive thoughts, he did not refer 
to any physical aggressiveness at home.  The affect he 
displayed was rather inappropriate and mood was mildly 
depressed.  He was well-oriented in person, place, and time.  
Memory and intellectual functioning were both good.  Judgment 
was fair but his insight was very poor.  The veteran was 
diagnosed as having mild depressive disorder and very strong 
borderline and passive aggressive features.  His GAF score 
was determined to be 75.   

The veteran also underwent a VA skin examination in February 
2000.  He said that he had had a rash on his face since 1994, 
which would worsen after sun exposure.  He also complained of 
dandruff on his scalp, ears, eyebrows, and nasolabial fold.  
He was not undergoing any treatment.  Examination revealed 
scaly, erythematous patches on the scalp, ears, eyebrows, and 
nasolabial fold.  The veteran was diagnosed as having 
seborrheic dermatitis.  There was no evidence of cutaneous 
herpes.  

The veteran also underwent a VA genitourinary examination in 
February 2000.  He said the last episode in which he felt 
pain from urinary stones was six months before.  He presently 
felt well and was urinating without difficulty.  There was no 
night frequency or dysuria.  Examination of the abdomen 
revealed no masses.  The veteran was diagnosed as having 
recurrent nephrolithiasis.  

A supplemental statement of the case was issued in July 2000.  
In an August 2001 letter, the veteran was advised about VA's 
duty to assist as defined in the Veterans Claims Assistance 
Act of 2000, and about the types of evidence needed in 
support of his claim for entitlement to TDIU. 

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been notified as to the criteria for entitlement to TDIU.  
That is the issue in this case, and the discussions in the 
September 1996 rating decision, the February 1997 statement 
of the case, the July 2000 supplemental statement of the 
case, and the August 2001 letter, informed the veteran of the 
evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records and VA treatment records.  The veteran has been 
afforded numerous VA examinations, the reports of which have 
been associated with the claims file.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran has canceled in writing a prior request for a 
local hearing.

The Board is mindful that service medical records pertaining 
to the veteran's first period of active duty (from July 1980 
to July 1983) are not associated with the claims file.  
However, his current claim focuses on whether he is currently 
unemployable due solely to his service-connected 
disabilities.  Records from the veteran's first period of 
active duty would not shed any light on this issue and 
therefore the Board finds that a remand for said records 
would be unnecessary and only serve to delay final 
adjudication of the veteran's claim.  There is more than 
sufficient evidence of record now to decide this claim 
properly and fairly.

The Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA regulations in 
the first instance, as those regulations had not yet been 
finalized when the RO considered this case.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Because these regulations do not provide any substantive 
rights or impose any duties beyond those provided in the 
VCAA, the Board's consideration of them in the first instance 
is not prejudicial to the veteran, and the Board may proceed 
to consider the appeal.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

B.  Entitlement to TDIU

A total disability rating based on individual unemployability 
may be assigned where the scheduler rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a) (2001).  In determining whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2001); Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).

The veteran has four service-connected disabilities: 
degenerative joint disease and bulging disc at C3-C4, C5-C6, 
and C6-C7 with left C7 radiculopathy (assigned a 60 percent 
rating), seborrheic dermatitis (assigned a 10 percent 
rating), nephrolithiasis (assigned a noncompensable rating), 
and dysthymic disorder (assigned a noncompensable rating).  
His combined service-connected rate is 60 percent.  
Accordingly, he does not meet the schedular requirements for 
a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).

In the case of a veteran who does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a), but who is nonetheless 
precluded from substantially gainful occupation by reason of 
service connected disabilities, the RO is to refer such cases 
to the director, Compensation and Pension (C & P) Service, 
for consideration of assignment of an extraschedular 
evaluation.  38 C.F.R. § 4.16(b).  In this case, the RO did 
not refer the case to the C & P Director for such 
consideration.  The Board has no authority to either award an 
extraschedular evaluation in the first instance nor to make 
the referral in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  It may, however, determine whether 
the RO's decision was proper.  VAOPGCPREC 6-96.

To receive compensation as totally disabled, a claimant must 
be unemployable solely as a result of service-connected 
disabilities.  The question is, then, whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For 
the veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from his nonservice-connected 
conditions, which place him in a different position from 
other veterans having a combined 60 percent rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the veteran, in light of his service-connected 
disorders, is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran in this case has a cervical spine condition for 
which he has sought VA treatment.  He also has a recurrent 
skin condition, which manifests itself with scaly patches on 
and around his face.  This condition appears and disappears 
spontaneously.  While the veteran's nephrolithiasis has been 
service-connected, there do not appear to be any current 
symptoms related to this condition.  Likewise, though the 
veteran has been service connected for dysthymic disorder, he 
has not sought any outpatient psychiatric treatment, and his 
GAF score, upon several VA examinations, has regularly been 
assessed as ranging from 75 to 80.  A GAF score of 71 to 80 
represents as follows: "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork)." See Diagnostic Criteria from DSM-IV, American 
Psychiatric Association (1994). 

There is certainly no indication that the veteran's service-
connected disabilities have prevented him from obtaining 
work.  Indeed, the claims file reflects that, since 
discharge, the veteran has held at least two jobs (as a 
cafeteria worker and a security guard), and he is also 
apparently a college student studying aviation technology.  
He is serious enough about his studies to avoid taking 
medication which disturbs his sleep.  Despite his 
disabilities, he is able to drive a car.  In short, the 
evidence simply does not show that the veteran's service-
connected disorders have prevented him from performing the 
physical and mental acts required for gainful employment.  
There are thus no circumstances which would place the 
veteran's case in a different position than similarly rated 
veterans.  Van Hoose, supra.

Accordingly, the Board finds that a preponderance of the 
evidence is against referral of the case for extraschedular 
consideration of a total compensation rating based on 
individual unemployability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West Supp. 
2001).


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

